Title: To James Madison from James Monroe, 27 June 1792
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle June 27. 1792.
I attended on the 15. according to appointment at Richmd. to meet the gentn., my associates, in the revision of the laws, on that business, but found only Mr. Nelson there. Mr. Lee & Mr. Tucker came abt. the 20th. but predisposed not to enter on it at that place. Three days were taken up in occasional consultations about an adjournment to Wmsburg wh. was advocated by the two latter & but feebly resisted by the former member. Their side of the question derived strength from the certainty that Tazewell & Prentis were with it, & that it would be difficult if not impossible to draw them up, even if the labour shod. be commenced. Thus circumstanced, (to unite the greater number of the comrs. & of course more effectually discharge the duties of the trust), it appeared expedient that an adjour[n]ment shod. be no longer resisted, wh. accordingly took place for Wmsbg. the meeting there to commence on the 2d. of July next. It remained with me to determine whether I shod. abandon the further prosecution of the business, & remain at home in a more healthy climate in the pursuit of objects of a different kind or follow it up under all these disadvantages; and the result of my reflection has been in favor of the latter alternative, not however without some degree of reluctance & hesitation. As it will employ us, to complete the work for the legislature, about three weeks, making by the journey to & from four, Mrs. M has agreed to accompany me down. We shall sit out on thursday, not without the most painful anticipation of the disagreeable consequences that will attend us on the trip, through so desert a country at this season of the year.
We are very much concerned that it will postpone the period of your visit here. We hope however for that pleasure immediately on our return. Our child recovered in a few days after we left you, & tho not in perfect health has since been free from any complaint that shod. give us any real uneasiness. I found my farm in every respect in the most miserable state that it could be—at best but little can be said in its favor, but less industry had been used to improve its natural deformities or make it yield what it is really capable of, than might have been. Time & patience have been immemorially prescribed, as the only source of relief in difficult cases. Whether the practice of these virtues will produce in the present instance the desired effect is questionable—admit it might, it would notwithstanding be infinitely more agreeable independant of the profit, to apply the same labour to a more grateful soil.
I find by the papers that Clinton is reelected the Govr. of New York. They exhibit however some doubts of the solidity of his pretensions, founded on the exclusion of the votes of one of the counties upon the principle of disqualification in the returning officer. Tis difficult to estimate the merits of this controversy especially through the medium by which it is handed to the publick view. The friends of one have declared him duly elected, & those of the other Lawrance, Troop &ca given an opinion that the votes of that county shod. be admitted, and upon this I presume the election hinged. I have not sufficient data to judge of it on general principles, and tis not improbable that even these might be acted on by some state regulation.
I found at Richmond a general disaffection to the measures of the government prevailing; in the specification, it harmonized with the sentiments of the minority. Notwithstanding which I am well satisfied that in the present state of things the soundest deliberation must be used, before any attempt for a change is made. Upon the excise particularly, altho’ an universal odium exists, yet it seems doubtful whether if the money must be raised, any other mode wod. be prefered. In Goochland in a collection of several persons of character as I pass’d down I suggested the question & found it created some hesitation. Another mode might bring upon its authors the odium wh. now belongs to the fathers of this—and if the publick censure is to be fix’d on any, who are fitter objects for it than those who have made the tax necessary. If they can obtain the end, & charge the vices of the means to others, they might perhaps disburden themselves of a load wh. now hangs heavy on them. However these are subjects wh. shod. be leasurely examined. I only suggest them for yr. attention. I have had no leasure for it myself & shall not, till my return. I write you in haste & shall only add our best respects to yr. father & family & most friendly regards to yrself, calculating on seeing you on our return—very sincerely I am yr. friend & servt.
Jas. Monroe.
